Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/20/2020 and 8/26/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-15 and 22 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Potter et al. (US 2018/0172121 A1).
Potter discloses a legged robot having a lower leg (412) and a linear joint (Fig. 4B) comprising: a motor assembly (402) comprising a rotating shaft (see Fig. 4B, shaft in the center of motor 402) for outputting motion; a transmission mechanism (400) comprising a screw (406) and a nut (408) threadedly connected to the screw, the nut being coaxial with respect to and securely connected to the rotating shalt so as to be rotatable together with the rotating shaft; and a rod (414) connected to a first end of the screw so as to move together with the screw along a lengthwise direction of the screw which drives the lower leg to move; wherein the rod comprises an anti-rotation mechanism (500) for preventing the rod from rotating; a stopper member (see Fig. 4a, increased diameter portion of screw 406 is considered a stop that would prevent disengagement from the nut) that is arranged on a second end of the screw which is away from the rod and configured to prevent the screw from disengaging from the nut; wherein the robot is a four legged robot (Fig. 2) and further comprising a body (208) and a linkage bar (418), the linear joint, linkage bar and lower leg constitute a crank slider mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (US 2018/0172121 A1).
Potter discloses the claimed invention, including  a force sensor (440) and configured to detect an axial force acting on the rod (via 444), and a connecting member (at 420). 
Potter does not disclose that the force sensor is fixed to an end of the rod away from the screw, and the connecting member is fixed to an end of the force sensor away from the rod.
One of ordinary skill in the art would have recognized the rearrangement of the sensor to be located between the connecting member and the rod is a matter of engineering design, suited to the intended use of the device. Additionally, relocating the force sensor would not change the function of the device. 
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Potter to have the force sensor located between the rod and the connecting member, as the rearrangement of parts of an invention are within the level of ordinary skill in the art.

Claims 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potter et al. (US 2018/0172121 A1) in view of Takenaka et al. (USPN 8,138,707).
Potter discloses the claimed invention, including a two-legged robot (Fig. 3) having a lower leg (304) and  a foot (310).
Potter, in the embodiment discussed above does not disclose a control board and a driver electrically connected to the control board, wherein the control board is configured to control the linear joint, and the driver is configured to control the motor assembly.
Potter does disclose a control board (1508) and a driver (1510) electrically connected to the control board, wherein the control board is configured to control the linear joint, and the driver is configured to control the motor assembly, in a separate embodiment.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified the device of Potter to have a controller and driver for the motor(s), in order to allow the motors to operate under electrical power to provide controlled actuation of the mechanism. 
Potter does not disclose wherein each linear joint assembly comprises one linear joint and is rotatably connected to the lower leg and the foot, and the foot is rotatably connected to the lower leg, or wherein each linear joint further comprises a bearing and a universal joint fixed to the foot, a first end of each linear joint adjacent to the motor assembly is rotatably connected to the lower leg through the bearing, a second end of each linear joint opposite the first end is rotatably connected to the universal joint.
Takenaka discloses  each linear joint assembly comprises one linear joint (15) and is rotatably connected to the lower leg and the foot, wherein each linear joint further comprises a bearing (18b) and a universal joint (10) fixed to the foot (11), a first end of each linear joint adjacent to the motor assembly is rotatably connected to the lower leg through the bearing, a second end of each linear joint opposite the first end is rotatably connected to the universal joint.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to have modified Potter as taught by Takenaka, in order to provide actuation for balanced movement of a bipedal robot.

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that the screw shaft of Potter only rotates and does not move linearly. While the examiner agrees that this is the case, it is noted that the claims do not require that the screw shaft move linearly. The claims only require that the screw move, and that the rod moves together with the screw, the rod moving along a lengthwise direction of the screw. This does not preclude the interpretation of the prior art used in the rejection, where the screw moves rationally, and together with it, the rod moves linearly. 
It is also noted that screw/nut linear actuators where the nut is driven and the screw travels linearly are well known in the art as alternatives to systems where the screw is driven and the nut moves linearly. 

Allowable Subject Matter
Claims 18, 21 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE COOK whose telephone number is (571)272-5968. The examiner can normally be reached M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAKE COOK
Primary Examiner
Art Unit 3658



/Jake Cook/Primary Examiner, Art Unit 3658